This defendant offered and undertook to prove his general good character as directed to the particular trait of character involved in the nature of the charge against him in this prosecution. The court however, declined to let him show his general character in this respect, and thereby committed error. Eminent writers and repeated adjudications all accord to this view. In Underhill on Criminal Evidence (2d Ed.) § 77, it is said:
"In a criminal prosecution evidence of accused's general good character is admissible only when limited to the particular trait involved in the nature of the charge. The traits of character which may be proved must depend upon the nature of the crime alleged and the moral wrong which is involved in its commission."
In 1 Greenleaf on Evidence (16th Ed.) p. 39, it is said:
"The accused may always invoke his good character as tending to disprove his commission, no matter what the grade of the offense, and no matter how strong the evidence against him. The character offered must be as to the specific trait — e. g., honesty, violence, chastity, etc. — involved in the act charged."
In Wigmore on Evidence, vol. 1, it is said:
"A defendant's character, as indicating the probability of his doing or not doing the act charged, is essentially relevant and is admissible upon charges of all grades, even of mere misdemeanors. The limitations on the uses of defendant's character are imposed by the principle of relevancy, and the character or disposition offered must involve the special trait related to the act charged."
In Jones on Evidence (2d Ed.) p. 150, it is said:
"The safest rule is to confine the testimony to reputation as to the particular traits alluded to in the charge."
In 20 L.R.A. 612 (note), many cases are cited, holding that — *Page 16 
"Evidence must be applicable to the trait of character involved."
"Evidence of good character on the part of defendant should apply to the trait of character involved."
In Morgan v. State, 88 Ala. 223, 6 So. 761 (McClellan, J.), it was said:
"The object and effect of such evidence is to disprove guilt, by furnishing a presumption that the defendant would not have committed the offense; and hence the character sought to be proved must be such as would make it unlikely that the party would do the controverted act."
In this case it appears that on the trial the defendant testified in his own behalf, and then proved his character for truth and veracity. The court held this was illegal testimony, saying:
"If it was offered to generate a doubt of his guilt, or to solve an existing doubt in his favor, it was incompetent, because it did not go to any characteristic or quality which tended to illustrate or shed light on the offense charged."
In Kilgore v. State, 74 Ala. 7, Brickell, C.J., for the court, said:
"In all criminal prosecutions, whether for felony, or for misdemeanor, the previous good character of the accused, having reference and analogy to the subject of the prosecution, is competent and relevant as original testimony."
See Smith v. State, 142 Ala. 14, 26, 29 So. 329; Cauley v. State, 92 Ala. 72, 9 So. 956.
In 1 Mayfield Digest, p. 155, § 10, it is said:
"The object and effect of good character of accused is to disprove guilt by furnishing a presumption that the defendant would not have committed the offense, and the character sought to be proved must be such as would make it unlikely that the party would do the controverted act" — citing numerous cases.
In 4 Mich. Ala. Dig. p. 156, § 227:
"In all criminal prosecutions previous good character of the accused having reference and analogy to the subject of the prosecution is competent as original testimony."
In Mitchell v. State, 14 Ala. App. 46, 70 So. 991, it is said that evidence of the good character of the defendant "should be directed to the particular traits of character involved in the nature of the charge," citing numerous cases in this and other states.
In Weeden v. State, 17 Ala. App. 516, 86 So. 130, it is said:
"In a prosecution for grand larceny, it was error to refuse to allow defendant * * * to prove his general good character for honesty, * * * since, when proof of good character is offered, it is proper that it be directed to the particular traits of character involved in the nature of the charge."
The rules of evidence permit the defendant to make proof of his general good character, and of his general good character as involved the particular traits of character having reference and analogy to the subject of the prosecution, and evidence of good character of the accused should be directed to the particular traits of character involved in the nature of the charge for which he is being tried. Of course, as a contra proposition, the state would be allowed to show in rebuttal that his character in these respects was bad.
The majority of this court do not concur in the conclusion reached by MERRITT, J., nor in many of the expressions contained in the opinion he prepared.
For the error pointed out, the judgment of the lower court is reversed, and the cause remanded.
Reversed and remanded.
BRICKEN, P.J., and SAMFORD, J., concur.
MERRITT, J., dissents.
                          On Rehearing.